Title: John Adams to Abigail Adams, 31 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 31. 1777
     
     I know not the Time, when I have omitted to write you, so long. I have received but three Letters from you, since We parted, and these were short ones. Do you write by the Post? If you do there must have been some Legerdemain. The Post comes now constantly once a Week, and brings me News Papers, but no Letters. I have ventured to write by the Post, but whether my Letters are received or not, I dont know. If you distrust the Post, the Speaker or your Unkle Smith will find frequent Opportunities of conveying Letters.
     I never was more desirous of hearing frequently from Home, and never before heard so seldom. We have Reports here, not very favourable to the Town of Boston. It is said that Dissipation prevails and that Toryism abounds, and is openly avowed at the Coffee Houses. I hope the Reports are false. Apostacies in Boston are more abominable than in any other Place. Toryism finds worse Quarter here. A poor fellow, detected here as a Spy, employed as he confesses by Lord Howe and Mr. Galloway to procure Pilots for Delaware River, and for other Purposes, was this day at Noon, executed on the Gallows in the Presence of an immense Crowd of Spectators. His Name was James Molesworth. He has been Mayors Clerk to three or four Mayors.
     I believe you will think my Letters, very trifling. Indeed they are. I write in Trammells. Accidents have thrown so many Letters into the Hands of the Enemy, and they take such a malicious Pleasure, in exposing them, that I choose they should have nothing but Trifles from me to expose. For this Reason I never write any Thing of Consequence from Europe, from Philadelphia, from Camp, or any where else. If I could write freely I would lay open to you, the whole system of Politicks and War, and would delineate all the Characters in Either Drama, as minutely, altho I could not do it, so elegantly, as Tully did in his Letters to Atticus.
     We have Letters however from France by a Vessell in at Portsmouth—of her important Cargo you have heard. There is News of very great Importance in the Letters, but I am not at Liberty. The News, however, is very agreable.
    